UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

X
MILTON E. JONES,
Plaintiff(s), STIPULATION OF
VOLUNTARY
DISMISSAL PURSUANT
TO F.R.C.P. 41(a)(1)(A)(ii)
-against-
18-CV-0947
MCCARTHY, et al., GLS/DJS
Defendant(s).
X

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
plaintiff appearing pro se and the attorneys of record for defendants Timothy McCarthy and
William Fennessy, that whereas no party hereto is an infant or incompetent person for whom a
committee has been appointed, and no person not a party has an interest in the subject matter of
the action, all claims in the above-captioned action are hereby voluntarily dismissed, with
prejudice, against defendants Timothy McCarthy and William Fennessy, pursuant to Federal Rules
of Civil Procedure 41(a)(1)(A)(ii).

Dated: Ossining, New York
November _/ 3, 2019

Mittin €. Nore
Milton E. Jones (884$-2329)
Plaintiff Pro Se
Sing Sing Correctional Facility
354 Hunter Street
Ossining, NY 10562

Dated: Albany, New York
November £4 , 2019
lg
1 LETITIA JAMES
Attorney General of the State of New York
Attorney for Defendants
The Capitol
Albany, New York 12224-0341
Dated: Albany, New York
Nov. 7/3, 2019

SO ORDERED:
“A- S

__HonsGaryL. Sharpe >~ \ 7
~—SENIOR-UNITED STATES DISTRICT JUDGE

  

By: A

Kostas D. Leris

Assistant Attorney General, of Counsel
Bar Roll No. 519646

Telephone: (518) 776-2574

Email: Kostas.Leris@ag.ny.gov

Novewt ber 20, 2017
Albany, New Yor Ic
